  Case 1:21-cv-01223-UNA Document 4 Filed 08/26/21 Page 1 of 2 PageID #: 58




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                        Case No.
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 EnGenius Technologies, Inc.,

        Defendant.


                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: August 26, 2021             Respectfully submitted,


                                    /s/ Jimmy Chong
                                    Jimmy Chong (#4839)
                                    2961 Centerville Road, Suite 350
                                    Wilmington, DE 19808
                                    Telephone: (302) 999-9480
                                    Facsimile: (302) 800-1999
                                    Email: chong@chonglawfirm.com

                                    Counsel for Plaintiff
                                    Nitetek Licensing LLC




                                                 1
  Case 1:21-cv-01223-UNA Document 4 Filed 08/26/21 Page 2 of 2 PageID #: 59




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on August 26, 2021, via the Court’s CM/ECF system.

                              /s/ Jimmy Chong
                              Jimmy Chong (#4839)




                                               2
